PER CURIAM:
Societe Nationale D’lndustries Nutritive, S.A.E. (SONUT), appeals the district court’s grant of The Coca-Cola Company’s motion to stay in case No. 09-10942 and denial of SONUT’s motion to reconsider in case No. 09-15284. The district court granted the motion to stay under the doctrine of international abstention and, pursuant to the same doctrine, denied the motion to reconsider. Based upon our review of the record, the briefs, oral argument, and the district court’s well-reasoned opinion, we conclude the district court did not err in its decision to grant Coca-Cola’s motion to stay, nor did it err in denying SONUT’s motion to reconsider.
AFFIRMED.